Citation Nr: 1211715	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-15 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss has been presented and, if so, whether service connection is warranted.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for jaundice, a liver disorder, and hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to September 1970 and is in receipt of the Combat Action Ribbon (CAR), among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above.    

This case was previously remanded by the Board in May 2010 in order to afford the Veteran with a videoconference Board hearing.  While the hearing was scheduled for January 2012, the Veteran withdrew his hearing request in December 2011 upon receiving notice of the scheduled hearing.  38 C.F.R. § 20.704(e).  

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the June 2006 rating decision, the RO determined that new and material evidence sufficient to reopen the previously denied claim had not been presented, on the bases that a current hearing loss was not shown to have been incurred in service.  

2.  Because the Veteran did not appeal the June 2006 rating decision after being notified of his appellate rights, that decision is final.

3.  Evidence received subsequent to the June 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss.  

4.  A preponderance of the evidence is against finding that the Veteran has additional disability, claimed as jaundice, a liver disorder, and hepatitis, due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or proximately caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for bilateral hearing loss, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  The Veteran is not entitled under the law to compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for jaundice, a liver disorder, and hepatitis C claimed to be proximately caused by negligence on the part of VA in furnishing medical care or an event not reasonably foreseeable.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding the Veteran's claimed bilateral hearing loss, the Board notes that the claim is found to be reopened by way of the submission of new and material evidence, as will be explained below, and the reopened claim is being remanded for further evidentiary development.  Consequently, no further discussion is needed regarding whether VA has fulfilled its notice and assistance duties under the VCAA at this time.  

Regarding the Veteran's 1151 claim, the Board notes that the RO advised the Veteran of what the evidence must show to establish entitlement to compensation under 38 U.S.C.A. § 1151 in a notice letter sent in February 2007, which was prior to the initial denial of the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim.  The RO further described what evidence that the Veteran should provide in support of his claim.  

In regard to Dingess notice requirements, the Board notes that the Veteran was advised of how VA assigns a disability rating and an effective date once the award of benefits has been established in the February 2007 notice letter.  

Because the Veteran was provided with adequate notice with respect to his claim by way of the February 2007 pre-adjudication notice letter, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

In regard to VA's statutory duty to assist in claims development, the Board notes that treatment records adequately identified as relevant to the 1151 claim have been obtained to the extent possible, and are associated with the claims folder.  Written statements from the Veteran are also included in the claims folder.  There are no additional records pertinent to the claim found in the Veteran's electronic folder through Virtual VA.     

A medical opinion was also obtained in connection with the claim in September 2007.  The reviewer who provided the opinion considered the Veteran's medical history as documented in the claims folder, lab findings, and relevant medical principles and provided a sound rationale for the conclusion.  For those reasons, the medical opinion is deemed adequate for the purpose of this adjudication and no further medical opinion is needed.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board further finds that there has been compliance with our prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In view of the foregoing, the Board will proceed with appellate review.  

II.  New and Material Evidence

In this case, the Veteran seeks to reopen a previously denied claim for bilateral hearing loss.  The current claim is grounded upon the same factual bases as the claim previously denied in the prior final rating decisions.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claim as a request to reopen previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran requested to reopen his previously denied claim for bilateral hearing loss in November 2006.  

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

In the June 2006 rating decision, the RO determined that new and material evidence sufficient to reopen the previously denied claim had not been presented, on the bases that a current hearing loss was not shown to have been incurred in service.  The RO explained that the claim had not been successfully reopened because then-current VA medical records showed treatment for hearing loss and 1988 VA treatment records showed treatment for otosclerosis with surgery consisting of right stapedectomy; however, the records did not show service incurrence or incurrence to a compensable degree within one year of discharge.  The Veteran received notification of that decision and his appellate rights, but did not appeal the decision.  Thus, the June 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The pertinent evidence of record at the time of the June 2006 rating decision included the Veteran's STRs, VA treatment records from 1988 to 2006; the DD Form 214; and several written statements from the Veteran and/or his representative.  

After review of the evidence associated with the claims folder since the June 2006 rating decision, the Board finds that there is new and material evidence sufficient to reopen the claim.  

Specifically, the Veteran underwent a VA audiological examination in connection with the claim in October 2007, and the examination report includes a joint medical nexus opinion of a senior audiologist and an otologist regarding the likelihood in terms of relative probability that the Veteran's claimed hearing loss is causally related to his period of active military service.  There is also a private medical opinion from an otolaryngologist dated in April 2009 that addresses the likelihood of a relationship between the Veteran's current hearing loss and in-service noise exposure.  At the time of the June 2006 denial, there were no medical nexus opinions addressing the relationship between the Veteran's hearing loss and his active service of record.  As noted above, the Veteran's claim was previously denied on the bases that a current hearing loss was not shown to have been incurred in service.  Upon consideration of the additional evidence provided, we find that new and material has been presented since the June 2006 denial.  

Accordingly, because the Board has determined that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of service-connected compensation benefits for bilateral hearing loss, the appeal is granted to this extent.  

In so finding, the Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the June 2006 decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  

While the Board observes that numerous VA treatment records were printed in January 2007 and August 2007 and the Veteran himself submitted a February 2007 treatment record in March 2007, none of those records are considered new and material evidence.  In this regard, it is noted that the Veteran reported at a January 2006 appointment with the ENT clinic that he had long-standing hearing loss since Vietnam with no worsening of hearing over the previous year.  He also asserted at a February 2007 otorhinolaryngology consult that his hearing has not been normal since service.  However, this evidence does not qualify as new and material evidence.  Indeed, the Veteran had previously asserted hearing problems since service in a March 2006 VA Form 21-4138.  He had also previously told a resident physician at the ENT clinic in January 2006, as well as a resident physician at a November 2005 otorhinolaryngology consult, that he had had hearing loss since Vietnam.  Such evidence was of record and previously considered by the RO when it rendered the June 2006 rating decision.  Thus, the Veteran's statements asserting a continuity of hearing loss symptomatology since service included in the VA treatment records and otherwise submitted during the period at issue are merely duplicative of evidence previously considered and, consequently, are not new and material evidence sufficient to reopen the claim.  

Additionally, the pertinent VA treatment records merely show diagnosis and treatment for mixed hearing loss of both ears.  At the time of the June 2006 rating decision, there were VA treatment records showing diagnosis and treatment of bilateral hearing loss, as stated above.  For example, a November 2005 otorhinolaryngology consult note and a January 2006 ENT clinic note include assessments of asymmetrical mixed hearing loss.  Thus, the VA treatment records are merely duplicative of evidence previously considered by the RO at the time of the June 2006 rating decision.  

Furthermore, upon review, the Board finds no competent medical opinion evidence that was associated with the claims folder prior to expiration of the appeal period and addresses the relationship between the Veteran's claimed bilateral hearing loss and service.  The first medical opinion evidence addressing such a relationship and associated with the record after the June 2006 rating decision was the October 2007 VA medical opinion, which was obtained several months after expiration of the appeal period.  

The Board also notes that no relevant service department records have been associated with the claims file since the June 2006 rating decision such that 38 C.F.R. § 3.156(c) would apply.  

However, for reasons explained below, additional development is needed before the Board may proceed in adjudicating the merits of the Veteran's claim. 

II.  Compensation under the provisions of 38 U.S.C.A. § 1151

The Board has thoroughly reviewed all the evidence in the claims folder.  Although we have an obligation to provide reasons or bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran is seeking compensation benefits for additional disability which he believes is due to treatment he received from VA following an October 2005 hydrocelectomy.  

In analyzing claims under section 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed his claim under the provisions of section 1151 claim in 2006, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. § 3.361; VAOPGCPREC 40-97.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

In this case, the record shows that the Veteran underwent a left hydrocelectomy on October 20, 2005.  

Before the hydrocelectomy, in September 2005, the Veteran presented to the urology outpatient clinic for aspiration of a hydrocele of 4 years with no recent change in size and no tenderness, fever, chills, urinary tract infections (UTIs), and no hematuria.  On physical examination, there was a small hydrocele around the right testis with no masses and a soft moderate size hydrocele with no skin changes and no sign of infection around the left testis.  The physician recommended that the Veteran undergo a hydrocelectomy rather than a hydrocele aspiration because of the Veteran's age and the absence of cardiac problems.  

Later that month, the Veteran underwent a mental health physical assessment when admitted into a rehabilitation program and was noted to have a bilateral hydrocele and demonstrated no jaundice at that time.

On October 12, 2005, informed consent was obtained for removal or repair of fluid sac surrounding the left testicle (hydrocelectomy).  

When the Veteran underwent the left hydrocelectomy on October 20, 2005, it was noted to have been performed without complications and the Veteran was given Gatifloxicin post-operatively.  However, he stopped taking the antibiotic two days later when he started to break out in a rash over much of his body.  

Approximately eleven days after the surgery, it was noted that the Veteran's allergic reaction to Gatifloxicin was resolving and the Veteran denied allergies to other medications including penicillin.  However, on November 2, 2005, the Veteran insisted that he have a dermatology consult for the continued rash over most of his body, which a PA noted had been treated with topical, oral and injectable steroids and appeared to be healing at the time.  

On November 8, 2005, the Veteran had a post-operative follow-up appointment with the urology clinic and it was noted that his scrotum, while still expectedly showing edema, had no signs of infection.  That same day, the Veteran was seen by a dermatologist who noted that the Veteran demonstrated a drug eruption and prescribed prednisone to be tapered over the next two weeks.  

Ten days later, the Veteran presented for treatment of multiple boils that developed approximately three days before.  The noted impression was multiple abscesses secondary to being on prednisone.  The examining physician also noted that the prednisone should be tapered more quickly, the abscesses drained, and the Veteran was to take oral Augmentin.  The Veteran was to return for follow-up in a week.      

On November 26, 2005, it was noted that the Veteran had had several boils in the last few weeks but they were better and they are only doing treatment to the area on the left upper buttock which was red and open and had a small amount of purulent discharge.  The Veteran reported that he was taking his antibiotics as ordered.    

On December 2, 2005, the Veteran presented with complaint of loss of appetite and fatigue and a sample of dark urine.  He denied having any other symptoms of urinary tract infection (UTI).  He reportedly had been on antibiotic for almost a month for numerous infected lesions with all but one closed at that time.  He had concerns of kidney infection.  The nurse advised him to drink extra fluids, watch his urine, and return for treatment if he developed UTI symptoms.  Three days later, the Veteran presented for treatment with complaint of general malaise and stated that he needed some lab tests.     

On December 9, 2005, the Veteran was evaluated for elevated liver enzymes for three days.  A hepatitis panel for LFT's was ordered.  That same day, it is noted that the Veteran believed that he may have hepatitis because he had been jaundiced for one to two weeks, had not slept for a week, and had been vomiting for the past week.  The Veteran reportedly believed that he had liver failure.  The assessment was "hepatitis: viral vs drug induced"; however, the results of the hepatitis panel were not yet available.  The Veteran was to call Monday for the results.  (However, he later told a nurse on December 22, 2005 that he tried several times but could not reach the clinic.)  The Veteran was noted to have been off Gatifloxicin since October 22 and off Augmentin since Sunday (i.e., since December 4).  

On December 21, 2005, the Veteran again presented with complaints of increasing fatigue and general malaise with sudden onset of boil in the right axillary and two boils at the top of the buttocks, and one boil on the scrotal sack.  The Veteran continued to be very jaundiced with yellowing of skin and eyes and requested to return to the Dallas VAMC for treatment of his symptoms.  

The Veteran underwent an irrigation and debridement (I&D) for an abscess on the right perianal area on December 22, 2005 at the Dallas VAMC.  The Veteran told a nurse that he had been told that he has hepatitis B and was worried.  That same day, it was noted that the Veteran remained jaundiced.  

On December 23, 2005, it was noted that labs were reviewed with the Veteran and showed that he was negative for the hepatitis C virus (HCV) and the hepatitis B surface antigen (HBSag).  The HBC total, however, was positive and the physician apparently tried to call the liver clinic to find out the significance of the finding, when HBSag was negative, but no one from the liver clinic was working that day.  The physician advised the Veteran to call his primary care provider.  The Veteran had no specific complaints at that time.  

On January 4, 2006, the Veteran called his primary care provider and was notified of the lab results.  It was noted that some studies were still pending.  

On January 12, 2006, a liver consult results note reads that the Veteran was being evaluated for elevated AST/ALT, alkaline phosphatase, and bilirubin since December 2005.  The PA wrote that all of the Veteran's tests on October 8, 2005 were normal.  However, his transaminases peaked on December 8, 2005, now decreasing, and his alkaline phosphatase and bilirubin had continued to rise.  The PA also noted that the Veteran's hepatitis serologies were negative except for the hepatitis B core antibody (HBcAB), which indicated that he had been exposed to the hepatitis B virus (HBV) in the past.  Augmentin was started on November 30, 2005, and was associated with hepatotoxicity.  Regarding the liver, the PA noted that a moderate rise in AST (SGOT) and/or ALT (SGPT) had been noted in patients treated with ampicillin-class antibiotics but the significance of these findings was unknown.  Hepatic dysfunction, including increases in serum transaminases (AST and/or ALT), serum bilirubin, and/or alkaline phosphatase, had been infrequently reported with Augmentin and had been reported more commonly in the elderly, in males, or in patients on prolonged treatment.  The histologic findings on liver biopsy had consisted of predominantly cholestatic, hepatocellular, or mixed cholestatic-hepatocellular changes.  The onset of signs/symptoms of hepatic dysfunction may occur during or several weeks after therapy has been discontinued.  The hepatic dysfunction, which may be severe, is usually reversible.  On rare occasions, deaths have been reported (less than 1 death reported per estimated 4 million prescriptions worldwide).  These generally have been cases associated with serious underlying diseases or concomitant medications.     

On January 17, 2006, it was noted that the Veteran still had some jaundice.  The physician noted that the Veteran had a history of prior normal LFTs with rise after being placed on Augmentin and now improving since discontinuing the medicine.  The physician wrote that the Veteran likely has had a hepatotoxic effect of Augmentin, given the temporal relation.  He recommended continued discontinuation of Augmentin due to the likely adverse reaction of hepatotoxicity and future biopsy if no improvement of LFTs.  

On January 20, 2006, the Veteran continued to appear jaundiced although the yellowing of his skin and eyes had decreased.  He also reportedly felt more energetic with less fatigue. On January 23, 2006, it was noted that the Veteran's skin and eyes continued to be jaundiced.  Later that month, the Veteran reportedly continued to feel better and had more energy.  

The Board notes that there are no further complaints of jaundice and dark urine or evidence of elevated LFTs until November 2006.  At that time, the Veteran had been prescribed Augmentin for a period of ten days following an I&D of an abscess in the perianal area on October 30, 2006.  The examining nurse practitioner noted no obvious jaundice on examination.         

In September 2007, a medical opinion based on review of the claims folder was obtained in connection with the claim.  The reviewer acknowledged that the Veteran's elevation of liver function tests and jaundice were more likely than not related to the antibiotic Augmentin.  The reviewer explained that the product information on Augmentin does clearly warn about hepatotoxicity which is usually reversible upon discontinuation of the drug.  However, he noted that the Augmentin was given for a proper indication (soft tissue infection) and there was no way to predict that the Veteran would have a rare reaction.  The reviewer also wrote that there was no indication of negligence in prescribing the drug.  Moreover, and significantly, the reviewer considered January 2007 lab results and wrote that the Veteran's liver tests had returned to normal except for slight elevation of total bilirubin.  He had previously noted that the Veteran's old lab findings showed periodic elevation of liver function tests dating back to 1996, specifically noting total bilirubin of 1.6 mg/dL in June 2005, which was five months prior to his taking Augmentin.  Furthermore, the reviewer wrote that there was no indication that the Veteran had hepatitis C and, if he did develop it, Augmentin would not be the cause because it is a virus.  

The VA medical reviewer based his conclusion on review of the claims folder and provided a sound rationale in support of the conclusion.  Additionally, regarding the finding that there is no indication of hepatitis C, the Board notes that it is consistent with the notation in the January 2006 liver consult results note that the Veteran tested negative for hepatitis C.  For these reasons, the reviewer's opinion is afforded great probative value.  

Regarding hepatitis B, the Board again notes that the January 2006 VA liver consult results note reads that Veteran's hepatitis serologies were negative except for HBcAB, which indicated that he had been exposed to HBV in the past.  There was no indication of active disease.  Similarly, the December 2009 VA medical examiner noted that the Veteran's hepatitis had resolved and was asymptomatic.  

Thus, in summary, review of the evidentiary record shows that the Veteran experienced elevated liver function tests and jaundice as a result of taking Augmentin to treat a soft tissue infection in the months following his October 2005 hydrocelectomy.  However, after discontinuing the drug, his liver function tests returned to normal except for total bilirubin, which was noted to have been periodically elevated prior to the October 2005 surgery.  The Veteran is not shown to currently suffer from a liver disorder or hepatitis C as such tests were negative.  Although there is evidence that he was exposed to HBV in the past, the medical evidence shows that his hepatitis has now resolved and is asymptomatic.  

Although the Veteran has repeatedly contended that he suffers from a liver disorder and/or hepatitis C due to VA fault, the Board affords the opinion provided by the September 2007 VA reviewer more probative value because he, unlike the Veteran, has medical training and expertise and is able to render a competent opinion with respect to the medical question of whether the Veteran has additional disability caused by VA treatment.  Further, the medical reviewer's opinion is consistent with other medical evidence in the record.  On the other hand, the Veteran, as a layperson without relevant medical qualifications, is not competent to render such an opinion.  Thus, his opinion is afforded no probative value.    

While the Veteran is competent to state that he has jaundice, the symptom alone is not reflective of a current disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which compensation may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the Veteran himself wrote in his January 2008 NOD that his jaundice only lasted two and a half months following the surgery.  He did not indicate residual disability, and none is otherwise shown.  

Additionally, the Board notes that the Veteran wrote in his NOD that his VA medical providers took him off the Gatifloxicin because of his allergic reaction (i.e., body rash) when he awoke from surgery but did not put him on another antibiotic, which caused severe infection.  However, the Veteran's assertion is wholly unsupported by the record.  The Veteran developed abscesses secondary to taking prednisone for treatment of his body rash in mid-November, approximately a month after his hydrocelectomy.  The Augmentin was prescribed to treat an infected abscess.  There was no infection of the surgical site shown at any time.  The infected abscess is neither directly related to the Veteran's October 2005 surgery nor related to his not taking an antibiotic after discontinuing Gatifloxicin.             
 
Therefore, upon consideration of the foregoing, we find that the preponderance of the evidence weighs against a finding that the Veteran suffers from additional disability due to the treatment he received through VA following his October 2005 hydrocelectomy.     

Because the Board has concluded that the preponderance of the evidence is against the claim, entitlement to compensation benefits under 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Having presented new and material evidence, the claim of entitlement to service connection for bilateral hearing loss is reopened and the appeal is granted to this extent.  

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for jaundice, liver disorder, and hepatitis C is denied.


REMAND

For reasons explained above, the Board has reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss.  However, additional development is needed before we may proceed to adjudicate the merits of the Veteran's claim.  

Specifically, the Board notes that the Veteran has reported that he received treatment at the VAMC in Albany, NY after returning home from service in either 1970 or 1971.  See March 2006 VA Form 21-4138; see also January 2008 NOD.  However, no attempt to obtain the records has been made.  It is essential that these records, if available, be obtained and reviewed in connection with the claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Therefore, in consideration of the foregoing, the Board finds that a remand to obtain the Veteran's treatment records pertaining to hearing problems dated from September 1970 through December 1971 through the Albany VA Medical Center is warranted in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records pertaining to the Veteran's treatment for hearing problems from September 1970 through December 1971 at the Albany NY VAMC, to include a search of archived and/or retired records.  Any and all negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.156(e) , if appropriate. 

2.  Thereafter, readjudicate the Veteran's reopened claim.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

This case is being REMANDED for additional evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


